Exhibit 10.3

 

 

 

Vaxart, Inc.

Restricted Stock Unit Grant Notice
(2019 Equity Incentive Plan)

 

Vaxart, Inc. (the “Company”), pursuant to its 2019 Equity Incentive Plan (the
“Plan”), hereby awards to Participant a Restricted Stock Unit Award for the
number of shares of the Company’s Common Stock (“Restricted Stock Units”) set
forth below (the “Award”). The Award is subject to all of the terms and
conditions as set forth in this notice of grant (this “Restricted Stock Unit
Grant Notice”), the Restricted Stock Unit Award Agreement (the “Award
Agreement”), and in the Plan, all of which are attached hereto and incorporated
herein in their entirety. Capitalized terms not otherwise defined herein will
have the meanings set forth in the Plan or the Award Agreement. In the event of
any conflict between the terms in the Award and the Plan, the terms of the Plan
will control.

 

Participant:                                                                    
                             

Date of Grant:                                                                  
                          

Vesting Commencement Date:                                                      
            

Number of Restricted Stock Units/Shares:                                        
        

 

 

Vesting Schedule:

[___________________]

 

 

Issuance Schedule:

The shares of Common Stock to be issued in respect of the Award will be issued
in accordance with the issuance schedule set forth in Section 6 of the
Restricted Stock Unit Agreement.

 

Additional Terms/Acknowledgements: Participant acknowledges receipt of, and
understands and agrees to all of the terms and conditions set forth in this
Restricted Stock Unit Grant Notice, the Award Agreement and the Plan.
Participant acknowledges and agrees that this Restricted Stock Unit Grant Notice
and the Award Agreement may not be modified, amended or revised except as
provided in the Plan. Participant further acknowledges that as of the Date of
Grant, this Restricted Stock Unit Grant Notice, the Award Agreement and the Plan
set forth the entire understanding between Participant and the Company regarding
the acquisition of Common Stock pursuant to the Award and supersede all prior
oral and written agreements on that subject with the exception, if applicable,
of (i) equity awards previously granted and delivered to Participant, (ii) any
compensation recovery policy that is adopted by the Company or is otherwise
required by applicable law, and (iii) any written employment or severance
arrangement that would provide for vesting acceleration of this Award upon the
terms and conditions set forth therein.

 

By accepting this Award, Participant consents to receive such documents by
electronic delivery and to participate in the Plan through an on-line or
electronic system established and maintained by the Company or a third party
designated by the Company.

 

--------------------------------------------------------------------------------

 

 

 

 

Vaxart, Inc.                                                              
Participant

 

 

By:                                                                            
                                                                        

                           Signature                                            
               Signature

 

Title:                                                                        
   Date:                                                             

 

Date:                                                                

 

 

 

Attachments:

Award Agreement and 2019 Equity Incentive Plan

 

 

 

--------------------------------------------------------------------------------

 

 

Attachment I

 

Vaxart, Inc.

2019 Equity Incentive Plan

Restricted Stock Unit Award Agreement

 

Pursuant to the Restricted Stock Unit Grant Notice (the “Grant Notice”) and this
Restricted Stock Unit Agreement (the “Award Agreement”) Vaxart, Inc. (the
“Company”) has awarded you a Restricted Stock Unit Award (the “Award”) pursuant
to Section 6 of the Company’s 2019 Equity Incentive Plan (the “Plan”) for the
number of Restricted Stock Units/shares indicated in the Grant Notice.
Capitalized terms not explicitly defined in this Award Agreement or the Grant
Notice will have the same meanings given to them in the Plan. The terms of your
Award, in addition to those set forth in the Grant Notice and the Plan, are as
follows

 

1.     Grant of the Award. This Award represents the right to be issued on a
future date one (1) share of Common Stock for each Restricted Stock Unit that
vests on the applicable vesting date(s) (subject to any adjustment under Section
3 below) as indicated in the Grant Notice. As of the Date of Grant, the Company
will credit to a bookkeeping account maintained by the Company, or a third party
designated by the Company, for your benefit (the “Account”) the number of
Restricted Stock Units/shares of Common Stock subject to the Award. Except as
otherwise provided herein, you will not be required to make any payment to the
Company or an Affiliate (other than services to the Company or an Affiliate)
with respect to your receipt of the Award, the vesting of the Restricted Stock
Units or the delivery of the Company’s Common Stock to be issued in respect of
the Award. Notwithstanding the foregoing, the Company reserves the right to
issue you the cash equivalent of Common Stock, in part or in full satisfaction
of the delivery of Common Stock upon vesting of your Restricted Stock Units,
and, to the extent applicable, references in this Award Agreement and the Grant
Notice to Common Stock issuable in connection with your Restricted Stock Units
will include the potential issuance of its cash equivalent pursuant to such
right, unless otherwise provided for your country in the Appendix.

 

2.     Vesting. Subject to the limitations contained herein, your Award will
vest, if at all, in accordance with the vesting schedule provided in the Grant
Notice, provided that vesting will cease upon the termination of your Continuous
Service. Upon such termination of your Continuous Service, the Restricted Stock
Units/shares of Common Stock credited to the Account that were not vested on the
date of such termination will be forfeited at no cost to the Company and you
will have no further right, title or interest in or to such underlying shares of
Common Stock.

 

For purposes of your Award, your Continuous Service will be considered
terminated (regardless of the reason of termination, whether or not later found
to be invalid or in breach of employment or other laws or rules in the
jurisdiction where you are providing services or the terms of your employment or
service agreement, if any) effective as of the date that you cease to actively
provide services to the Company or any Affiliate and will not be extended by any
notice period (e.g., employment or service would not include any contractual
notice period or any period of “garden leave” or similar period mandated under
employment or other laws in the jurisdiction where you are employed or providing
services or the terms of your employment or service agreement, if any). The
Board shall have exclusive discretion to determine when you are no longer
actively employed or providing services for purposes of the Plan (including
whether you still may be considered to be providing services while on a leave of
absence).

 

1

--------------------------------------------------------------------------------

 

 

3.     Number of Shares. The number of Restricted Stock Units/shares subject to
your Award may be adjusted from time to time for Capitalization Adjustments, as
provided in the Plan. Any additional Restricted Stock Units, shares, cash or
other property that become subject to the Award pursuant to this Section 3, if
any, will be subject, in a manner determined by the Board, to the same
forfeiture restrictions, restrictions on transferability, and time and manner of
delivery as applicable to the other Restricted Stock Units and shares covered by
your Award. Notwithstanding the provisions of this Section 3, no fractional
shares or rights for fractional shares of Common Stock will be created pursuant
to this Section 3. Any fraction of a share will be rounded down to the nearest
whole share.

 

4.     Compliance. You may not be issued any Common Stock under your Award
unless the shares of Common Stock underlying the Restricted Stock Units are
either (i) then registered under the Securities Act, or (ii) the Company has
determined that such issuance would be exempt from the registration requirements
of the Securities Act. Your Award must also comply with other applicable laws
and regulations governing the Award, including any U.S. state, federal and local
laws, and you will not receive such Common Stock if the Company determines that
such receipt would not be in material compliance with such laws and regulations.

 

5.     Transfer Restrictions. Prior to the time that shares of Common Stock have
been delivered to you, you may not transfer, pledge, sell or otherwise dispose
of this Award or the shares issuable in respect of your Award, except as
expressly provided in this Section 5. For example, you may not use shares that
may be issued in respect of your Restricted Stock Units as security for a loan.
The restrictions on transfer set forth herein will lapse upon delivery to you of
shares in respect of your vested Restricted Stock Units. Notwithstanding the
foregoing, by delivering written notice to the Company, in a form satisfactory
to the Company, you may designate a third party who, in the event of your death,
will thereafter be entitled to receive any distribution of Common Stock to which
you were entitled at the time of your death pursuant to this Award Agreement. In
the absence of such a designation, your legal representative will be entitled to
receive, on behalf of your estate, such Common Stock or other consideration.

 

(a)     Death. Your Award is transferable by will and by the laws of descent and
distribution. At your death, vesting of your Award will cease and your executor
or administrator of your estate will be entitled to receive, on behalf of your
estate, any Common Stock or other consideration that vested but was not issued
before your death.

 

(b)     Domestic Relations Orders. Upon receiving written permission from the
Board or its duly authorized designee, and provided that you and the designated
transferee enter into transfer and other agreements required by the Company, you
may transfer your right to receive the distribution of Common Stock or other
consideration hereunder, pursuant to a domestic relations order, official
marital settlement agreement or other divorce or separation instrument that
contains the information required by the Company to effectuate the transfer. You
are encouraged to discuss the proposed terms of any division of this Award with
the Company General Counsel prior to finalizing the domestic relations order or
marital settlement agreement to verify that you may make such transfer, and if
so, to help ensure the required information is contained within the domestic
relations order or marital settlement agreement.

 

6.     Date of Issuance.

 

(a)     The issuance of shares in respect of the Restricted Stock Units is
intended to comply with Treasury Regulations Section 1.409A-1(b)(4) and will be
construed and administered in such a manner. Subject to the satisfaction any
withholding obligation for Tax-Related Items (as defined in Section 10 below),
in the event one or more Restricted Stock Units vests, the Company will issue to
you one (1) share of Common Stock for each Restricted Stock Unit that vests on
the applicable vesting date(s) (subject to any adjustment under Section 3 above,
and subject to any different provisions in the Grant Notice). The issuance date
determined by this paragraph is referred to as the “Original Issuance Date”.

 

2

--------------------------------------------------------------------------------

 

 

(b)     If the Original Issuance Date falls on a date that is not a business
day, delivery will instead occur on the next following business day. In
addition, if:

 

(i)     the Original Issuance Date does not occur (1) during an “open window
period” applicable to you, as determined by the Company in accordance with the
Company’s then-effective policy on trading in Company securities, or (2) on a
date when you are otherwise permitted to sell shares of Common Stock on an
established stock exchange or stock market (including but not limited to under a
previously established written trading plan that meets the requirements of Rule
10b5-1 under the Exchange Act and was entered into in compliance with the
Company’s policies (a “10b5-1 Plan”)), and

 

(ii)     either (1) withholding obligations for Tax-Related Items (as defined in
Section 10 below) do not apply, or (2) the Company decides, prior to the
Original Issuance Date, (A) not to satisfy the withholding obligation for
Tax-Related Items (as defined in Section 10 below) by withholding shares of
Common Stock from the shares otherwise due, on the Original Issuance Date, to
you under this Award, and (B) not to permit you to enter into a “same day sale”
commitment with a broker-dealer pursuant to Section 10 of this Award Agreement
(including but not limited to a commitment under a 10b5-1 Plan) and (C) not to
permit you to pay the Tax-Related Items in cash or from other compensation
otherwise payable to you by the Company (as defined in Section 10 below),

 

then the shares that would otherwise be issued to you on the Original Issuance
Date will not be delivered on such Original Issuance Date and will instead be
delivered on the first business day when you are not prohibited from selling
shares of the Company’s Common Stock in the open public market, but in no event
later than December 31 of the calendar year in which the Original Issuance Date
occurs (that is, the last day of your taxable year in which the Original
Issuance Date occurs), or, if and only if permitted in a manner that complies
with Treasury Regulations Section 1.409A-1(b)(4), no later than the date that is
the 15th day of the third calendar month of the applicable year following the
year in which the shares of Common Stock under this Award are no longer subject
to a “substantial risk of forfeiture” within the meaning of Treasury Regulations
Section 1.409A-1(d).

 

(c)     The form of delivery of the shares of Common Stock in respect of your
Award (e.g., a stock certificate or electronic entry evidencing such shares)
will be determined by the Company.

 

7.     Dividends.   You will receive no benefit or adjustment to your Award with
respect to any cash dividend, stock dividend or other distribution that does not
result from a Capitalization Adjustment; provided, however, that this sentence
will not apply with respect to any shares of Common Stock that are delivered to
you in connection with your Award after such shares have been delivered to you.

 

8.     Restrictive Legends. The shares of Common Stock issued under your Award
will be endorsed with appropriate legends as determined by the Company.

 

9.     Execution of Documents. You hereby acknowledge and agree that the manner
selected by the Company by which you indicate your consent to your Grant Notice
is also deemed to be your execution of your Grant Notice and of this Award
Agreement. You further agree that such manner of indicating consent may be
relied upon as your signature for establishing your execution of any documents
to be executed in the future in connection with your Award.

 

3

--------------------------------------------------------------------------------

 

 

10.     Responsibility for Taxes.

 

(a)     You acknowledge that, regardless of any action the Company or, if
different, your employer (the “Employer”) takes with respect to any or all
income tax, social insurance, payroll tax, fringe benefit tax, payment on
account or other tax related items related to your participation in the Plan and
legally applicable to you (“Tax-Related Items”), the ultimate liability for all
Tax-Related Items is and remains your responsibility and may exceed the amount
actually withheld by the Company or the Employer, if any. You further
acknowledge that the Company and the Employer (i) make no representations or
undertakings regarding the treatment of any Tax-Related Items in connection with
any aspect of your Restricted Stock Units, including, but not limited to, the
grant of the Restricted Stock Units, the vesting and settlement of the
Restricted Stock Units, the delivery or sale of any shares of Common Stock and
the issuance of any dividends, and (ii) do not commit to and are under no
obligation to structure the terms of the grant or any aspect of your Award to
reduce or eliminate your liability for Tax-Related Items or achieve any
particular tax result. You acknowledge and agree that you will not make any
claim against the Company, or any of its Officers, Directors, Employees or
Affiliates for Tax-Related Items arising from your Award. Further, if you are
subject to Tax-Related Items in more than one jurisdiction, you acknowledge that
the Company and/or the Employer may be required to withhold or account for
Tax-Related Items in more than one jurisdiction.

 

(b)     Prior to the relevant taxable or tax withholding event, as applicable,
you agree to make adequate arrangements satisfactorily to the Company and/or the
Employer to satisfy all Tax-Related Items. In this regard, you authorize the
Company and/or the Employer, or their respective agents, at their discretion, to
satisfy their withholding obligations with regard to all Tax-Related Items by:
(i) withholding from your wages or any other cash compensation otherwise payable
to you by the Company and/or Employer; (ii) causing you to tender a cash
payment; (iii) permitting or requiring you to enter into a “same day sale”
commitment, if applicable, with a broker-dealer that is a member of the
Financial Industry Regulatory Authority (a “FINRA Dealer”) (pursuant to this
authorization and without further consent) whereby you irrevocably elect to sell
a portion of the shares to be delivered in connection with your Restricted Stock
Units to satisfy the Tax-Related Items and whereby the FINRA Dealer irrevocably
commits to forward the proceeds necessary to satisfy the Tax-Related Items
directly to the Company and its Affiliates; or (iv) withholding shares of Common
Stock from the shares of Common Stock issued or otherwise issuable to you in
connection with the Award with a Fair Market Value (measured as of the date
shares of Common Stock are issued to you pursuant to Section 6) equal to the
amount of such Tax-Related Items; provided, however that if you are an Officer,
then the Company will withhold a number of shares of Common Stock upon the
relevant taxable or tax withholding event, as applicable, unless the use of such
withholding method is not feasible under applicable tax or securities law or has
materially adverse accounting consequences, in which case, the obligation for
Tax-Related Items may be satisfied by one or a combination of methods (i)-(iii)
above. Depending on the withholding method, the Company or the Employer may
withhold or account for Tax-Related Items by considering applicable minimum
statutory withholding amounts or other applicable withholding rates, including
maximum applicable rates, in which case you may receive a refund of any
over-withheld amount in cash and will have no entitlement to the Common Stock
equivalent. If the obligation for Tax-Related Items is satisfied by withholding
in s number of shares of Common Stock, for tax purposes, you will be deemed to
have been issued the full number of shares of Common Stock subject to the vested
Restricted Stock Units, notwithstanding that a number of the shares of Common
Stock are held back solely for the purpose of paying the Tax-Related Items.
However, the Company does not guarantee that you will be able to satisfy the
Tax-Related Items through any of the methods described in the preceding
provisions and in all circumstances you remain responsible for timely and fully
satisfying the Tax-Related Items.

 

(c)     Unless the Tax-Related Items of the Company and any Affiliate are
satisfied, the Company will have no obligation to deliver to you any Common
Stock or other consideration pursuant to this Award.

 

4

--------------------------------------------------------------------------------

 

 

(d)     In the event the Company’s obligation to withhold arises prior to the
delivery to you of Common Stock or it is determined after the delivery of Common
Stock to you that the amount of the Company’s withholding obligation was greater
than the amount withheld by the Company, you agree to indemnify and hold the
Company harmless from any failure by the Company to withhold the proper amount.

 

11.     Award not a Service Contract.

 

(a)     Your Continuous Service with the Company, the Employer or any other
Affiliate is not for any specified term and may be terminated by you or by the
Company, the Employer or any other Affiliate at any time, for any reason, with
or without cause and with or without notice. Nothing in this Award Agreement
(including, but not limited to, the vesting of your Award or the issuance of the
shares subject to your Award), the Plan or any covenant of good faith and fair
dealing that may be found implicit in this Award Agreement or the Plan will: (i)
confer upon you any right to continue in the employ of, or affiliation with the
Employer; (ii) constitute any promise or commitment by the Company, the Employer
or any other Affiliate regarding the fact or nature of future positions, future
work assignments, future compensation or any other term or condition of
employment or affiliation; (iii) confer any right or benefit under this Award
Agreement or the Plan unless such right or benefit has specifically accrued
under the terms of this Award Agreement or Plan; or (iv) deprive the Company or
the Employer of the right to terminate you at any time and without regard to any
future vesting opportunity that you may have. Finally, the grant of the Award
shall not be interpreted as forming an employment or service contract with the
Company.

 

(b)     By accepting this Award, you acknowledge and agree that the right to
continue vesting in the Award is earned only by continuing as an Employee,
Director or Consultant at the will of the Company, the Employer or any other
Affiliate and that the Company has the right to reorganize, sell, spin-out or
otherwise restructure one or more of its businesses or Affiliates at any time or
from time to time, as it deems appropriate (a “reorganization”). You further
acknowledge and agree that such a reorganization could result in the termination
of your Continuous Service, or the termination of Affiliate status of the
Employer and the loss of benefits available to you under this Award Agreement,
including but not limited to, the termination of the right to continue vesting
in the Award. You further acknowledge and agree that this Award Agreement, the
Plan, the transactions contemplated hereunder and the vesting schedule set forth
herein or any covenant of good faith and fair dealing that may be found implicit
in any of them do not constitute an express or implied promise of continued
engagement as an employee or consultant for the term of this Award Agreement,
for any period, or at all, and will not interfere in any way with your right or
the right of the Company, the Employer or any other Affiliate to terminate your
Continuous Service at any time, with or without cause and with or without
notice, and will not interfere in any way with the Company’s right to conduct a
reorganization.

 

12.      Nature of Grant. In accepting your Award, you acknowledge, understand
and agree that:

 

(a)     the Plan is established voluntarily by the Company, it is discretionary
in nature and it may be modified, amended, suspended or terminated by the
Company at any time, to the extent permitted under the Plan;

 

(b)     the Award is exceptional, voluntary and occasional and does not create
any contractual or other right to receive future Awards (whether on the same or
different terms), or benefits in lieu of an Award, even if an Award has been
granted in the past;

 

(c)     all decisions with respect to future awards of Restricted Stock Units or
other grants, if any, will be at the sole discretion of the Company;

 

5

--------------------------------------------------------------------------------

 

 

(d)     you are voluntarily participating in the Plan;

 

(e)     the future value of the shares of Common Stock underlying the Award is
unknown, indeterminable and cannot be predicted with certainty;

 

(f)     no claim or entitlement to compensation or damages shall arise from
forfeiture of the Award resulting from the termination of your Continuous
Service (for any reason whatsoever whether or not later found to be invalid or
in breach of employment laws in the jurisdiction where you are employed or
rendering services or the terms of your employment agreement, if any), and in
consideration of the grant of the Award, you agree not to institute any claim
against the Company or any Affiliate;

 

(g)     unless otherwise provided herein, in the Plan or by the Company in its
discretion, the Award and the benefits evidenced by this Award Agreement do not
create any entitlement to have the Award or any such benefits transferred to, or
assumed by, another company nor to be exchanged, cashed out or substituted for,
in connection with any corporate transaction affecting the shares of Common
Stock; and

 

(h)     unless otherwise agreed with the Company, the Award and the shares of
Common Stock subject to the Award, and the income and value of same, are not
granted as consideration for, or in connection with, the service you may provide
as a director of an Affiliate.

 

13.     No Advice Regarding Grant. The Company is not providing any tax, legal
or financial advice, nor is the Company making any recommendations regarding
your participation in the Plan, or your acquisition or sale of the underlying
shares of Common Stock. You are hereby advised to consult with your own personal
tax, legal and financial advisors regarding your participation in the Plan
before taking any action related to the Plan.

 

14.     Unsecured Obligation. Your Award is unfunded, and as a holder of a
vested Award, you will be considered an unsecured creditor of the Company with
respect to the Company’s obligation, if any, to issue shares or other property
pursuant to this Award Agreement. You will not have voting or any other rights
as a stockholder of the Company with respect to the shares to be issued pursuant
to this Award Agreement until such shares are issued to you pursuant to Section
6 of this Award Agreement. Upon such issuance, you will obtain full voting and
other rights as a stockholder of the Company. Nothing contained in this Award
Agreement, and no action taken pursuant to its provisions, will create or be
construed to create a trust of any kind or a fiduciary relationship between you
and the Company or any other person.

 

15.     Notices. Any notice or request required or permitted hereunder will be
given in writing to each of the other parties hereto and will be deemed
effectively given on the earlier of (i) the date of personal delivery, including
delivery by express courier, or delivery via electronic means, or (ii) the date
that is five (5) days after deposit in the United States Post Office (whether or
not actually received by the addressee), by registered or certified mail with
postage and fees prepaid, addressed to the Company at its primary executive
offices, attention: Stock Plan Administrator, and addressed to you at your
address as on file with the Company at the time notice is given.

 

16.     Headings. The headings of the Sections in this Award Agreement are
inserted for convenience only and will not be deemed to constitute a part of
this Award Agreement or to affect the meaning of this Award Agreement.

 

6

--------------------------------------------------------------------------------

 

 

17.     Governing Plan Document. Your Award is subject to all the provisions of
the Plan, the provisions of which are hereby made a part of your Award, and is
further subject to all interpretations, amendments, rules and regulations which
may from time to time be promulgated and adopted pursuant to the Plan. Your
Award (and any compensation paid or shares issued under your Award) is subject
to recoupment in accordance with The U.S. Dodd–Frank Wall Street Reform and
Consumer Protection Act and any implementing regulations thereunder, any
clawback policy adopted by the Company and any compensation recovery policy
otherwise required by applicable law. No recovery of compensation under such a
clawback policy will be an event giving rise to a right to voluntarily terminate
employment upon a resignation for “good reason,” or for a “constructive
termination” or any similar term under any plan of or agreement with the
Company.

 

18.     Other Documents. You hereby acknowledge receipt of and the right to
receive a document providing the information required by Rule 428(b)(1)
promulgated under the Securities Act, which includes the Plan prospectus. In
addition, you acknowledge receipt of the Company’s policy permitting certain
individuals to sell shares only during certain “window” periods and the
Company’s insider trading policy, in effect from time to time.

 

19.     Severability. If all or any part of this Award Agreement or the Plan is
declared by any court or governmental authority to be unlawful or invalid, such
unlawfulness or invalidity will not invalidate any portion of this Award
Agreement or the Plan not declared to be unlawful or invalid. Any Section of
this Award Agreement (or part of such a Section) so declared to be unlawful or
invalid will, if possible, be construed in a manner which will give effect to
the terms of such Section or part of a Section to the fullest extent possible
while remaining lawful and valid.

 

20.     Insider Trading Restrictions/Market Abuse Laws. You acknowledge that you
may be subject to insider trading restrictions and/or market abuse laws, which
may affect your ability to acquire or sell the shares of Common Stock or rights
to the shares of Common Stock under the Plan during such times as you are
considered to have “inside information” regarding the Company (as defined by the
laws). Any restrictions under these laws or regulations are separate from and in
addition to any restrictions that may be imposed under any applicable Company
insider trading policy. You acknowledge that it is your responsibility to comply
with any applicable restrictions, and you are advised to speak to your personal
advisor on this matter.

 

21.     Imposition of Other Requirements. The Company reserves the right to
impose other requirements on your participation in the Plan, and on any shares
of Common Stock acquired under the Plan, to the extent the Company determines it
is necessary or advisable for legal or administrative reasons, and to require
you to sign any additional agreements or undertakings that may be necessary to
accomplish the foregoing.

 

22.     Governing Law/Venue. The interpretation, performance and enforcement of
this Award Agreement will be governed by the law of the State of Delaware
without regard to that state’s conflicts of laws rules. For purposes of any
action, lawsuit or other proceedings brought to enforce this Award Agreement,
including its Exhibit, relating to it, or arising from it, the parties hereby
submit to and consent to the sole and exclusive jurisdiction of the courts
within Santa Clara County, State of California, and no other courts, where this
grant is made and/or to be performed.

 

23.     Miscellaneous.:

 

(a)     The rights and obligations of the Company under your Award will be
transferable by the Company to any one or more persons or entities, and all
covenants and agreements hereunder will inure to the benefit of, and be
enforceable by, the Company’s successors and assigns.

 

7

--------------------------------------------------------------------------------

 

 

(b)     You agree upon request to execute any further documents or instruments
necessary or desirable in the sole determination of the Company to carry out the
purposes or intent of your Award.

 

(c)     You acknowledge and agree that you have reviewed your Award in its
entirety, have had an opportunity to obtain the advice of counsel prior to
executing and accepting your Award and fully understand all provisions of your
Award.

 

(d)     All obligations of the Company under the Plan and this Award Agreement
will be binding on any successor to the Company, whether the existence of such
successor is the result of a direct or indirect purchase, merger, consolidation,
or otherwise, of all or substantially all of the business and assets of the
Company.

 

24.     Amendment. This Award Agreement may not be modified, amended or
terminated except by an instrument in writing, signed by you and by a duly
authorized representative of the Company. Notwithstanding the foregoing, this
Award Agreement may be amended solely by the Board by a writing which
specifically states that it is amending this Award Agreement, so long as a copy
of such amendment is delivered to you, and provided that, except as otherwise
expressly provided in the Plan, no such amendment materially adversely affecting
your rights hereunder may be made without your written consent. Without limiting
the foregoing, the Board reserves the right to change, by written notice to you,
the provisions of this Award Agreement in any way it may deem necessary or
advisable to carry out the purpose of the Award as a result of any change in
applicable laws or regulations or any future law, regulation, ruling, or
judicial decision, provided that any such change will be applicable only to
rights relating to that portion of the Award which is then subject to
restrictions as provided herein.

 

25.     Compliance with Section 409A of the Code. This Award is intended to
comply with the “short-term deferral” rule set forth in Treasury Regulation
Section 1.409A-1(b)(4). Notwithstanding the foregoing, if it is determined that
the Award fails to satisfy the requirements of the short-term deferral rule and
is otherwise deferred compensation subject to Section 409A, and if you are a
“Specified Employee” (within the meaning set forth in Section 409A(a)(2)(B)(i)
of the Code) as of the date of your “separation from service” (within the
meaning of Treasury Regulation Section 1.409A-1(h) and without regard to any
alternative definition thereunder), then the issuance of any shares that would
otherwise be made upon the date of the separation from service or within the
first six (6) months thereafter will not be made on the originally scheduled
date(s) and will instead be issued in a lump sum on the earlier of: (i) the
fifth business day following your death, or (ii) the date that is six (6) months
and one day after the date of the separation from service, with the balance of
the shares issued thereafter in accordance with the original vesting and
issuance schedule set forth above, but if and only if such delay in the issuance
of the shares is necessary to avoid the imposition of adverse taxation on you in
respect of the shares under Section 409A of the Code. Each installment of shares
that vests is intended to constitute a “separate payment” for purposes of
Treasury Regulation Section 1.409A-2(b)(2).

 

* * * * *

 

This Award Agreement will be deemed to be signed by the Company and you upon
your signing or otherwise by your acceptance of the Restricted Stock Unit Grant
Notice to which it is attached.

 

 

 

8

--------------------------------------------------------------------------------

 

 

Attachment II

 

2019 Equity Incentive Plan

 

 

 